Chapman, J.
The book of accounts which was rejected, has been submitted to our inspection. The charges which it contains against the plaintiff Davis are for goods sold, and for cash. A few of the entries for goods sold contain the dates of the sales, and appear to be original charges made at or near the time of the transactions to be proved. But most of the entries are without any date ; and on some of the pages the handwriting and ink are so much alike as to indicate that the entries were all made at one time, though they relate to separate sales which were probably made on different days. The book does not, on inspection, sufficiently appear to be the daily minutes of the party, made at or near the time of the transactions to be proved so as to be admissible in evidence, within the rule stated in Cogswell v. Dolliver, 2 Mass. 221, and Prince v. Smith, 4 Mass. 455 *217But the principal charges are for cash, and the items exceed forty shillings in amount. The book is inadmissible in proof of these charges. Burns v. Fay, 14 Pick. 8. The court are of opinion that the whole book was properly excluded.

Exceptions overruled.